                Case 16-10971-LSS   Doc 2139-2     Filed 01/09/19   Page 1 of 3



                                         Exhibit B

                                    Effective Date Notice




01:23997489.3
                         Case 16-10971-LSS              Doc 2139-2         Filed 01/09/19        Page 2 of 3



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

         In re:                                                        Chapter 11

         VRG Liquidating, LLC, et al.,1                                Case No.: 16-10971 (LSS)

                                              Debtors.                 (Jointly Administered)

                                                                       Ref. Dkt. No. ___

                  NOTICE OF (I) CONFIRMATION AND EFFECTIVE DATE OF THE FIRST
                  AMENDED JOINT PLAN OF LIQUIDATION OF VRG LIQUIDATING, LLC
                  AND ITS CHAPTER 11 AFFILIATES AND THEIR OFFICIAL COMMITTEE
                   OF UNSECURED CREDITORS AND (II) DEADLINE UNDER THE PLAN
                    AND THE CONFIRMATION ORDER TO FILE PROFESSIONAL FEE
                     CLAIMS, ADMINISTRATIVE CLAIMS, AND REJECTION CLAIMS

         PLEASE TAKE NOTICE OF THE FOLLOWING:

                1.      Entry of the Confirmation Order. On January __, 2019, the United States
         Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) entered an order [Dkt.
         No. ____] (the “Confirmation Order”) confirming the First Amended Joint Plan of Liquidation of
         VRG Liquidating, LLC and Its Chapter 11 Affiliates and Their Official Committee of Unsecured
         Creditors attached as Exhibit A to the Confirmation Order (together with all exhibits thereto, and
         as may be amended, modified, or supplemented, the “Plan”)2 in the chapter 11 cases of the above
         captioned debtors and debtors in possession (collectively, the “Debtors”).

                   2.       Effective Date of the Plan. The Effective Date of the Plan is January __, 2019.

                3.      Deadline to File Professional Fee Claims. As provided in Section 11.2 of the
         Plan and in the Confirmation Order, all final requests for payment of Professional Fee Claims
         pursuant to sections 327, 328, 330, 331, 503(b), or 1103 of the Bankruptcy Code, for
         services rendered during the period from the Petition Date through the Effective Date,
         must be made by application filed with the Bankruptcy Court and served on counsel to the
         Liquidating Trustee, counsel to the Debtors, and counsel to the U.S. Trustee no later than
         [_______ __], 2019 (i.e., thirty (30) days after the Effective Date), unless otherwise ordered
         by the Bankruptcy Court. Objections to such applications must be filed and served on

         1
            The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: VRG
         Liquidating, LLC (f/k/a Vestis Retail Group, LLC) (1295); VRF Liquidating, LLC (f/k/a Vestis Retail Financing, LLC)
         (9362); EMSOC Liquidating, LLC (f/k/a EMS Operating Company, LLC) (2061); VIH Liquidating, LLC (f/k/a Vestis
         IP Holdings, LLC) (2459); BS Liquidating, LLC (f/k/a Bob’s Stores, LLC) (4675); EMSA Liquidating, LLC (f/k/a
         EMS Acquisition LLC) (0322); SC Liquidating 2, LLC (f/k/a Sport Chalet, LLC) (0071); SCVS Liquidating, LLC
         (f/k/a Sport Chalet Value Services, LLC) (7320); and SCTS Liquidating, LLC (f/k/a Sport Chalet Team Sales, LLC)
         (8015). The Debtors’ executive headquarters are located at 160 Corporate Court, Meriden, CT 06450.
         2
             Capitalized terms used but not otherwise defined in this Notice have the meanings ascribed to them in the Plan.
01:23997489.3
                     Case 16-10971-LSS        Doc 2139-2      Filed 01/09/19    Page 3 of 3



         counsel to the Liquidating Trustee, counsel to the Debtors, counsel to the Committee,
         counsel to the U.S. Trustee and the requesting Professional on or before the date that is
         fourteen (14) days after the date on which the applicable application was served (or such
         longer period as may be allowed by order of the Bankruptcy Court or by agreement with
         the requesting Professional).

                4.      Administrative Claim Bar Date. As provided in Section 11.1 of the Plan and in
         the Confirmation Order, all requests for payment of a Non-Ordinary Course Administrative
         Claim arising after March 15, 2017 must be filed with the Bankruptcy Court and served on
         counsel to the Liquidating Trustee, counsel to the Debtors, and counsel to the U.S. Trustee
         no later than [_______ __], 2019 (i.e., forty-five (45) days after the Effective Date).

                 5.     Deadline to File Rejection Claims. As provided for in Article VI of the Plan and
         in the Confirmation Order, as of the Effective Date, (i) all executory contracts and unexpired
         leases of the Debtors that have not been assumed, assumed and assigned, or rejected, prior
         to the Confirmation Date shall be deemed rejected, pursuant to the Confirmation Order, as
         of the Confirmation Date; (ii) any Creditor asserting a Rejection Claim shall file a proof of
         claim no later than [_______ __], 2019 (i.e., thirty (30) days after the Effective Date); and
         (iii) any Rejection Claims that are not timely filed shall be forever disallowed and barred.

                6.       Copies of Confirmation Order. The Confirmation Order may be examined free
         of charge at http://www.kccllc.net/vestisretailgroup. The Confirmation Order is also on file with
         the Bankruptcy Court and may be viewed by accessing the Bankruptcy Court’s website at
         www.ecf.deb.uscourts.gov. To access documents on the Bankruptcy Court’s website, you will
         need a PACER password and login, which can be obtained at www.pacer.gov.

         Dated: _________________, 2019
                Wilmington, Delaware


         Robert S. Brady, Esq. (DE Bar No. 2847)          Michael L. Tuchin, Esq.
         Robert F. Poppiti, Jr., Esq. (DE Bar No. 5052)   Sasha M. Gurvitz, Esq.
         YOUNG CONAWAY STARGATT & TAYLOR, LLP             KLEE, TUCHIN, BOGDANOFF & STERN LLP
         Rodney Square                                    1999 Avenue of the Stars
         1000 North King Street                           39th Floor
         Wilmington, Delaware 19801                       Los Angeles, CA 90067
         Tel: (302) 571-6600                              Tel: (310) 407-4031
         Fax: (302) 571-1253                              Fax: (310) 407-9090

                                Counsel to the Debtors and Debtors in Possession




01:23997489.3

                                                          2
